Opinions of the United
1997 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-10-1997

Clinton Cty Comm v. EPa
Precedential or Non-Precedential:

Docket 96-7683




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1997

Recommended Citation
"Clinton Cty Comm v. EPa" (1997). 1997 Decisions. Paper 153.
http://digitalcommons.law.villanova.edu/thirdcircuit_1997/153


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1997 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                   UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT




                             No. 96-7683
                Clinton County Commissoner v U.S. EPA


     The following modifications have been made to the Court’s
opinion issued on June 26, 1997 in the above-entitled appeal and
will appear as part of the final version of the opinion:


     1. Page 11, line 5, first full paragraph -     "citizen"
should be "citizens'".

     2. Page 16, five lines up from the bottom of the page -
"then" should be "than".



                                           /s/ P. Douglas Sisk,
                                                     Clerk




July 10, 1997